Citation Nr: 0815102	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
total right knee replacement, rated 30 percent disabling from 
March 1, 2006, to January 15, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on the United States Marine Corps Reserve 
from January 1976 to March 1977, and on active duty from 
March 1977 to May 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before a decision review officer at the RO was 
conducted in August 2006.  

A hearing at the RO before the undersigned was conducted in 
February 2008.  The veteran stated that he was only seeking 
an increased rating for his right knee disability from March 
1, 2006, to January 15, 2007, as set forth on the cover page 
of this decision.  Later that month, he submitted additional 
evidence, and waived RO consideration of that evidence.  This 
case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 


FINDINGS OF FACT

1.  From March 1, 2006, to January 15, 2007, the 
preponderance of the evidence demonstrates chronic residuals 
of severe painful motion and weakness of the right knee, 
subsequent to January 2005 right knee surgery.

2.  From March 1, 2006, to January 15, 2007, the evidence 
does not demonstrate that the veteran's right knee disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.





CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability rating 
for the service-connected right knee disability have been met 
from March 1, 2006, to January 15, 2007.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).

2.  The criteria are not met for a higher rating for the 
right knee disability on an extraschedular basis from March 
1, 2006, to January 15, 2007.  U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was accomplished as the veteran received notice relating 
to assignment of an increased rating from March 1, 2006, to 
January 15, 2007, in June 2005.  The veteran was also 
provided notice after the January 2006 rating decision, in 
April 2006.  The notice did not adequately discuss the 
criteria for an increased rating, thus VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice because of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  In this case, 
VA can show that any defect was cured by actual knowledge on 
the part of the claimant.  Id.  The veteran submitted the 
opinion of his treating orthopedic surgeon which noted that 
he had chronic residuals of the first total knee replacement 
consisting of severe painful motion and weakness of his right 
knee from March 1, 2006, to January 15, 2007.  The veteran's 
disability is rated under Diagnostic Code 5055, and the 
symptomatology described by the surgeon duplicates the 
requirements for the highest schedular rating under that 
Diagnostic Code.  

The veteran was provided a statement of the case, and any 
notice errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, and as 
the appellant has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
supra.  As both actual knowledge of the veteran's procedural 
rights, and the evidence necessary to substantiate the 
claims, have been demonstrated and he, and those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claims, no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right knee disability is evaluated as 30 
percent disabling under DC 5055 from March 1, 2006, to 
January 15, 2007.  The veteran explained at his hearing in 
February 2008 that he is only disagreeing with the assignment 
of the 30 percent rating given after the termination of his 
temporary total rating due to right total knee replacement 
surgery on January 10, 2005.  Private medical records from 
that period of time note complaints of pain, and that chronic 
pain and right knee effusion was diagnosed.  He submitted the 
statement from his orthopedic surgeon dated in February 2008 
noting that he had chronic residuals of the first total knee 
replacement consisting of severe painful motion and weakness 
of his right knee from March 1, 2006, to January 15, 2007.  
He underwent second and third surgeries of the knee on 
January 15, 2007, and April 17, 2007.  He stated that he 
would be reevaluated in March 2008 for assignment of another 
schedular rating after the termination of the temporary total 
rating assigned on January 15, 2007, and noted that that 
issue was not before the Board at this time.  

Under Diagnostic Code 5055, following the prosthetic 
replacement of a knee joint, a 100 percent rating will be 
assigned for one year.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  38 
C.F.R. § 4.71a, Diagnostic Code  5055.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is to be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension) 
or 5262 (impairment of the tibia and fibula).  Diagnostic 
Code 5055 provides that the minimum rating for a knee 
replacement is 30 percent.  Id.

The criteria of Diagnostic Code 5256 are as follows: 30 
percent for favorable angle in full extension, or slight 
flexion between 0 degrees and 10 degrees; 40 percent for 
ankylosis in flexion between 10 degrees and 20 degrees; 50 
percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a 0 percent rating if extension is limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a 50 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  
See 38 C.F.R. § 4.71, Plate II.

Diagnostic Code  5262 provides that a 40 percent rating for 
nonunion of the tibia and fibula, with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The medical evidence case shows that, from March 1, 2006, to 
January 15, 2007, the veteran had chronic painful limitation 
of motion of the right knee and chronic right knee pain.  A 
60 percent rating for right total knee replacement residuals 
is warranted under Diagnostic Code 5055. 

Consideration must be given to whether any other applicable 
diagnostic codes would afford the veteran a rating in excess 
of 60 percent, but there are no such codes.  Documented range 
of motion findings do not warrant the assignment of separate 
ratings for limitation of flexion and extension of the knee, 
because doing so would not avail the veteran of a combined 
rating in excess of 60 percent.  38 C.F.R. § 4.25; VAOPGCPREC 
9-04.

As the veteran's right knee disability is now assigned the 
maximum schedular rating, there remains for consideration 
whether a higher (than 60 percent) rating might be warranted 
on an extraschedular basis.  In that regard, the veteran 
testified at his August 2006 decision review officer hearing 
that he worked 12-hour shifts, however, his knee pain has 
increased since the January 2005 surgery.  While the 
veteran's right knee disability has increased in severity as 
demonstrated by the 60 percent schedular evaluation, it is 
not shown to produce marked interference with employment from 
March 1, 2006, to January 15, 2007.  Frequent periods of 
hospitalization have not been shown before January 15, 2007.  
The veteran underwent additional right knee surgeries on 
January 15, 2007, and April 17, 2007; and his right knee 
disability may very well require an extraschedular rating or 
total disability rating due to individual unemployability 
subsequent to expiration of the temporary total rating 
assigned.  However, that issue is not before the Board, and 
the veteran, at his February 2008 hearing, stated that he 
understood that only the rating from March 1, 2006, to 
January 15, 2007, was at issue.  Consequently, referral of 
the case for consideration of an extraschedular rating in 
excess of 60 percent for the period from March 1, 2006, to 
January 15, 2007, is not warranted.  See 38 C.F.R. § 3.321.


ORDER

An evaluation of 60 percent for a right knee disability from 
March 1, 2006, to January 15, 2007, is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


